Title: From Thomas Jefferson to Sylvanus Bourne, 14 August 1791
From: Jefferson, Thomas
To: Bourne, Sylvanus



Sir
Philadelphia Aug. 14. 1791.

My letter of May 13. acknoleged the reciept of your’s of Nov. 30th. Since writing that, I have recieved yours of Apr. 29. and June 30. addressed to myself and July 14. to Mr. Remsen. As none of these acknolege mine of May 13. I now inclose you a duplicate of it, fearing the first has miscarried. In this you will find the sentiments of our government on the subject of your recognition. Subsequent circumstances have rendered it an object still less proper to be pressed. In the present divisions of that country, we wish to avoid every measure which may excite the jealousy of any party, being sincerely the friends and well-wishers of all. As to my writing to the Governor, as pressed in your letter of Apr. 29. it would be contrary to the usage established among nations and therefore cannot be done. We have recieved Consuls from France, England, Portugal, Sweden, with no other credential but their open commission; we have sent Consuls to most of the countries of Europe, with nothing more. There has never been an instance of a special letter demanded.
Tho’ we have not recieved an authenticated copy of the Decree of the National assembly of France, extending the repeal of the law of Droit d’Aubaine by name to their colonies, yet we know it has been so extended, and doubt not that a notification thereof has been sent to the colonies, so as to relieve us from that oppression.
As Congress have not as yet allowed any emoluments to the Consuls of the U.S. and perhaps may not mean to do it, we do not expect that any of those gentlemen will think themselves confined to their residence a moment beyond their own convenience. These appointments are given to gentlemen who are satisfied to perform their duties in consideration of the respect and accidental advantages they may derive from them. When the consideration ceases to be sufficient, the government cannot insist on a continuance of services, because this would found claims which it does not mean to authorize. On these principles Mr. Skipwith has lately returned from Martinique; on the same, it is my duty to say that however satisfied we should be with a continuance of your services in St. Domingo, we cannot and do not ask them longer than convenient to yourself.—I have the honour to be with great regard Sir Your most obedt. humble servt,

Th: Jefferson

